                Case 5:21-cv-00054-HE Document 15 Filed 04/07/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

    ALICIA DIEDERICH, ET AL.,                                   )
                                                                )
                                        Plaintiffs,             )
    vs.                                                         )       NO. CIV-21-0054-HE
                                                                )
    HILAND DAIRY FOODS CO., LLC,                                )       TRIAL DOCKET: FEBRUARY, 2022
                                                                )
                                        Defendant.              )

                                             SCHEDULING ORDER

    Dated 04/07/2021

    Judge Joe Heaton, Presiding                                 Deputy Clerk: Lisa Minter

    Appearing for plaintiff(s):                  Felina Rivera, Esq., and Rachel Bussett, Esq.,

    Appearing for defendant(s):                  Orion Strand, Esq.,

                 ☒        JURY TRIAL DEMANDED - ☐                           NON-JURY TRIAL

                  THE FOLLOWING DEADLINES ARE SET BY THE COURT:

1. Motions to join additional parties to be filed by         4. Plaintiff(s) to file a final exhibit list by
   30 days from today; and Motions to amend                     10/01/2021.* Defendant(s) to file objections to
   pleadings to be filed by 30 days from today.                 plaintiff(s) final exhibit list, under Fed.R.Civ.P.
                                                                26(a)(3)(B) by 10/15/2021.
2. Plaintiff(s) to file a final list of expert witness(es)
   in chief and submit expert reports to                     5. Defendant(s) to file a final exhibit list and any
   defendant(s) by 09/15/2021.* Defendant(s) to                 exhibits   not     previously      submitted    by
   file a final list of expert witness(es) in chief and         11/01/2021.* Plaintiff(s) to file objections to
   submit expert reports to plaintiff(s) by                     defendant(s) final exhibit list, under Fed.R.Civ.P.
   10/01/2021.*                                                 26(2)(3)(B) by 11/15/2021.

3. Plaintiff(s) to file a final list of witnesses together      *The listing of witnesses and exhibits shall
   with addresses and brief summary of expected                 separately state those expected to be called or used
   testimony where a witness has not already been               and those which may be called or used if the need
   deposed by 10/01/2021.* Defendant(s) to file a               arises. Except for good cause shown, no witness
   final list of witnesses (as described above)                 will be permitted to testify and no exhibit will be
   10/15/2021.*                                                 admitted in any party’s case in chief unless such
                                                                witness or exhibit was included in the party’s filed
                                                                witness or exhibit list.
               Case 5:21-cv-00054-HE Document 15 Filed 04/07/21 Page 2 of 3



6. Discovery to be completed by 11/01/2021.               10. Motions in limine to be filed by 01/15/2022.

7. All dispositive and Daubert motions to be filed        11. Requested voir dire to be filed by 01/15/2012
   by 11/15/2021.
                                                          12. Trial briefs (optional unless otherwise ordered) to
8. If the deadline for dispositive motions and                be filed by 01/15/2022.
   Daubert motions precedes the discovery
   deadline, the parties are expected to conduct any      13. Requested jury instructions to be filed on or
   discovery necessary for such motions in advance            before 01/15/2022.
   of the motion deadline.
                                                          14. Proposed findings and conclusions of law are to
   TRIAL DOCKET: FEBRUARY, 2022.**                            be filed not later than                   .***

   **Trial dockets generally begin the second                 ***In addition to filing, the parties are
   Tuesday of each month.         However, this               encouraged, but not required, to submit their
   practice varies, particularly during holidays.             proposed jury instructions or findings and
   The setting or sequence of trials in both                  conclusions of law in Microsoft Word Format
   criminal and civil cases is ordinarily                     to the Clerk, via the court’s designated mail
   determined at docket call.                                 box at heaton-orders@okwd.uscourts.gov.

   The interval between the dispositive motion            15. Responses to motions in limine shall be filed
   deadline (¶ 7) and trial docket ((¶ 8) is relatively       within fourteen (14) days. Any objections or
   inflexible. An extension of time to file or respond        response to the trial submissions referenced
   to a motion for summary judgment will likely               above in ¶ 14, ¶ 15, ¶ 16 and/or ¶ 17 shall be filed
   affect the trial setting.                                  within seven (7) days.

9. Designations of deposition testimony to be used        16. The Final Joint Pretrial Report, approved by
   at trial to be filed by 01/15/2022. Objections and         all counsel, and in full compliance with Local
   counter designations to be filed by 01/25/2022.            Rules (See Appendix IV), together with a
                                                              proposed order approving the report, to be
                                                              submitted to the court by 01/15/2022.

17. This case is referred to ADR:

           ☐ By agreement of the parties, with the approval of the court:
                 ☒ By order of the court:
                       ☒ Mediation;
                       ☐ Judicial Settlement Conference; or
                       ☐ Other:                                                              .

   If the case is referred to mediation, the process shall be completed and a report filed with the court by the
   parties, stating whether the case settled, not later than 09/01/2022                          .

18. Notwithstanding LCvR16(a), this case will not be automatically set for judicial settlement conference.
    The court will, however, ordinarily order such a conference if the parties file a joint motion requesting
    same within seven (7) days after the trial docket is published. The motion shall provide reasons justifying
    the commitment of court resources to the settlement process and shall describe the efforts of the parties to
    effect an agreed resolution of the case by direct discussions or otherwise. The court may order such a
    conference upon the motion of a single party filed within that time period, but any such motion must make
              Case 5:21-cv-00054-HE Document 15 Filed 04/07/21 Page 3 of 3



   a particularly strong showing of the need for judicial conference and shall state why a joint motion has not
   been made.

19. ☐ The parties consent to trial by U.S. Magistrate Judge.

20. ☐ Initial disclosures pursuant to Fed.R.Civ.P. 26 have been: ☐ made; ☐ are excused; or ☐ shall be
    made not later than                        .

21. ☐ Other: _________________________________________________________________________.


          Dated this 7th day of April, 2021

                                              BY ORDER OF THE COURT
                                              CARMELITA REEDER SHINN, CLERK OF COURT
                                              WESTERN DISTRICT OF OKLAHOMA

                                              By:   s/Lisa Minter
                                                    Deputy Clerk




  Copy to all parties.
